 1            (b) a failure to grant such a continuance in this proceeding would likely result in a
 2   miscarriage ofjustice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
 3
              (c) the additional time requested is a reasonable period of delay, as the defendant has
 4
     requested more time to prepare for trial, to investigate the matter, to gather evidence material
 5
     to the defense, and to consider possible defenses; and
 6
 7            (d) the ends of justice will best be served by a continuance, and the ends of justice

 8   outweigh the best interests of the public and the defendant in any speedier trial, as set forth in
 9   18 U.S.C. § 3161(h)(7)(A); and
10
              (e) the additional time requested between the current trial date of November 4, 2019,
11
     and the new trial date is necessary to provide counsel for the defendant the reasonable time
12
     necessary to prepare for trial, considering counsel's schedule and all of the facts set forth above;
13
14   and

15            (f) the period of delay from the date of this order to the new trial date is excludable time

16   pursuant to 18 U.S.C. §§ 316l(h)(7)(A) and (h)(7)(B)(iv).
17            IT IS THEREFORE ORDERED that the trial date in this matter shall be continued to
18
           February 10, 2020 and that pretrial motions shall be filed no later than December 19, 2019.
19                       D�
              DONE this _=:__J
                         __,__day of October, 2019
20
21
22
23
     Presented by:
24
     Isl Cooper Offenbecher
25   Cooper Offenbecher
26   Attorney for Jesus Octavio Rodriguez-Payan



                                                                                 Allen, Hansen, Maybrown &
                                                                                       Offenbecher, P,S,
      (PROPOSED) ORDER GRANTING MOTION TO CONTINUE                              600 University Street, Suite 3020
      TRIAL AND PRETRIAL MOTIONS DEADLINE-2                                        Seattle, Washington 98101
      U.S. v. Rodri�uez-Payan, CR 17-233JLR)                                             (206) 447-9681
